UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 31, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-8897 BIG LOTS, INC. (Exact name of registrant as specified in its charter) Ohio 06-1119097 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 300 Phillipi Road, P.O. Box 28512, Columbus, Ohio 43228-5311 (Address of principal executive offices) (Zip Code) (614) 278-6800 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer þ Accelerated filer o Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNoþ The number of the registrant’s common shares, $0.01 par value, outstanding as of September 3, 2010, was 75,553,416. BIG LOTS, INC. FORM 10-Q FOR THE FISCAL QUARTER ENDED JULY 31, 2010 TABLE OF CONTENTS Page Part I.Financial Information 2 Item 1.Financial Statements 2 a) Consolidated Statements of Operations for the Thirteen and Twenty-Six Weeks Ended July 31, 2010 (Unaudited) and August 1, 2009 (Unaudited) 2 b) Consolidated Balance Sheets at July 31, 2010 (Unaudited) and January 30, 2010 3 c) Consolidated Statements of Shareholders’ Equity for the Twenty-Six Weeks Ended July 31, 2010 (Unaudited) and August 1, 2009 (Unaudited) 4 d) Consolidated Statements of Cash Flows for the Twenty-Six Weeks Ended July 31, 2010 (Unaudited) and August 1, 2009 (Unaudited) 5 e) Notes to Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 22 Item 4. Controls and Procedures 22 Part II.Other Information 23 Item 1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 23 Item 4. (Removed and Reserved). 23 Item 5. Other Information 23 Item 6. Exhibits 24 Signature 24 1 Table of Contents Part I. Financial Information Item 1. Financial Statements BIG LOTS, INC. AND SUBSIDIARIES Consolidated Statements of Operations (Unaudited) (In thousands, except per share amounts) Thirteen Weeks Ended Twenty-Six Weeks Ended July 31, 2010 August 1, 2009 July 31, 2010 August 1, 2009 Net sales $ Cost of sales Gross margin Selling and administrative expenses Depreciation expense Operating profit Interest expense ) Interest and investment income 19 25 Income from continuing operations before income taxes Income tax expense Income from continuing operations Income (Loss) from discontinued operations, net of tax expense (benefit) of $65, ($112), ($1), and ($163), respectively 98 ) (2 ) ) Net income $ Earnings per common share - basic Continuing operations $ Discontinued operations - $ Earnings per common share - diluted Continuing operations $ Discontinued operations - $ Weighted-average common shares outstanding: Basic Dilutive effect of share-based awards Diluted The accompanying notes are an integral part of these consolidated financial statements. 2 Table of Contents BIG LOTS, INC. AND SUBSIDIARIES Consolidated Balance Sheets (In thousands, except par value) (Unaudited) July 31, 2010 January 30, ASSETS Current assets: Cash and cash equivalents $ $ Inventories Deferred income taxes Other current assets Total current assets Property and equipment - net Deferred income taxes Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Property, payroll, and other taxes Accrued operating expenses Insurance reserves KB bankruptcy lease obligation Accrued salaries and wages Income taxes payable Total current liabilities Deferred rent Insurance reserves Unrecognized tax benefits Other liabilities Shareholders’ equity: Preferred shares - authorized 2,000 shares; $0.01 par value; none issued - - Common shares - authorized 298,000 shares; $0.01 par value; issued 117,495 shares; outstanding 78,151 shares and 81,922 shares, respectively Treasury shares - 39,344 shares and 35,573 shares, respectively, at cost ) ) Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 Table of Contents BIG LOTS, INC. AND SUBSIDIARIES Consolidated Statements of Shareholders’ Equity (Unaudited) (In thousands) Accumulated Additional Other Common Treasury Paid-In Retained Comprehensive Shares Amount Shares Amount Capital Earnings Loss Total Balance - January 31, 2009 $ $ ) $ $ $ ) $ Net income - Other comprehensive income Amortization of pension, net of tax of $(534) - Comprehensive income - Purchases of common shares ) - 84 ) - - - ) Exercise of stock options 79 - ) ) - - Restricted shares vested - ) ) - - - Tax benefit (charge) from share-based awards - ) - - ) Sale of treasury shares used for deferred compensation plan 3 - (3 ) 23 55 - - 78 Share-based employee compensation expense - Balance - August 1, 2009 ) ) Net income - Other comprehensive income Amortization of pension, net of tax of $(571) - Valuation adjustment of pension, net of tax of $(273) - Comprehensive income - Purchases of common shares (3 ) - 3 ) - - - ) Exercise of stock options - ) ) - - Tax benefit (charge) from share-based awards - Sale of treasury shares used for deferred compensation plan 1 - (1 ) 9 25 - - 34 Share-based employee compensation expense - Balance - January 30, 2010 ) ) Net income - Other comprehensive income Amortization of pension, net of tax of $(441) - Comprehensive income - Purchases of common shares ) - ) - - - ) Exercise of stock options - ) ) - - Restricted shares vested - ) ) - - - Tax benefit (charge) from share-based awards - Sale of treasury shares used for deferred compensation plan 2 - (2
